Gaynor, J.:
The appellant’s brief is very misleadizig. The principal az-gument in it is that the court below erred in not cancelling the assess*600ment of the appellant’s land on the' motion therefor on the petition, writ and return, on the ground that.the petitioner being a, non-resident, he was nevertheless assessed in the resident list. But when we turn to the statement filed with the assessors on grievance" day by the appellant, and to.the petition for the writ of certiorari, we find no such- grievance or illegality complained of. On the contrary, the appellant’s sole complaint therein is that his assessment. was erroneous for overvalüátion, as compared with the assessment of other property, and unequal' and he only asked for its reduction. The court below refused to inquire into the question of inequality, for the- reason that the statement filed' on grievance day did not specify the instances of inequality, i. e., in which the property of others was. proportionately, undervalued. This seems to be made the law Jhy the courts (People ex rel. Sutphen v. Feitner, 45 App. Div. 542; People ex rel. Erie R. R. Co. v. Webster, 49 id. 556), although there is no. such requirement in the Tax Law (sec. 36). There is acquirement that such instances'be given in the petition for the writ of certiorari (sec. 250). The .order appealed from appoints a referee to inquire into the allegation of overvaluation only.
The order should be affirmed.
Hooker, J., concurred; Hirschberg, P. J., Rich and Miller, JJ., concurred in result.
Order affirmed, with ten dollars costs and disbursements.